EXAMINER’S COMMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are pending. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher L. North, Applicant’s representative, on June 4, 2021.
In the Claims
5.	The claims have been amended as follows: 
	In claim 6, line 1, a comma has been inserted after “claim 5.” 
	In claim 7, line 1, the phrase “comprising the genotype of Sicot 746B3F” has been deleted.  In line 2, the term --regenerated-- has been inserted before the phrase 
	In claim 9, line 1, the phrase “which comprises” has been replaced with --further comprising--. 
	In claim 10, the term “F1” has been replaced with --The F1--. 
	In claim 13, line 2, the term “any one of” has been deleted. 
REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
In view of the evidence presented in the Declaration of Dr. Iain Wilson, submitted under 37 C.F.R. 1.132 on May 17, 2021, the double patenting rejection of claims 1-19 over the claims of copending application 15/693,543 has been withdrawn. 
With regard to the rejection under 35 U.S.C. 103, in view of the evidence presented in Dr. Wilson’s Declaration, and further evidence in the record, including the presence of the genetic material from the proprietary donor parent in the claimed variety Sicot 746B3F, and the characteristics of Sicot 746B3F, such as disease tolerance, the Examiner determined that the prior art fails to teach or reasonably suggest a cotton variety having the genetic background and all of the morphological and physiological characteristics of cotton variety Sicot 746B3F.  Accordingly, the rejection has been withdrawn.  The closest prior art is Plant Varieties Journal (November 2, 2010, Vol. 23, No. 3, pages 49-50 and 143-146), which teaches parent variety Sicot 74BRF. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662